DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

The amendment filed 11/24/20 has been considered and entered.  Claims 1-17 remain in the application.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
Claims 1,2,6-17 and 19-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mizuno et al. (9,357,642) in combination with Chang et al. (8,658,719) further in combination with JP 2000-191776 or Tachibana et al. (2010/0032826).
Mizuno et al. (9,357,642) teaches a circuit board laminate comprises a metal substrate, an insulation layer disposed on the metal substrate and a metal foil formed thereon the insulation layer (abstract). The insulation layer includes a liquid crystal polyester and an inorganic filler including boron nitride and aluminum nitride and is heated up to 450C (col. 1, line 55 – col. 2, line 30).  Mizuno et al. (9,357,642) teaches heating the insulation layer at 340C (col. 12, line 63 – col. 13, line 3 and Example 1).

Chang et al. (8,658,719) teaches low loss pre-preg laminates for metal clad laminates whereby resins including cyanates of novoloc and bisphenyl are mixed to form the insulation layer (col. 1, line 65 – col. 3, line 45).  The resins can also include inorganic fillers including one or more of boron nitride, aluminum nitride, alumina and treated fillers (col. 7, line 63 – col. 8, line 20).  
Mizuno et al. (9,357,642) in combination with Chang et al. (8,658,719) fail to teach using monomers ort pre-polymers of the bisphenyl A and novolac resins to form the corsslinked copolymer.
JP 2000-191776 teaches a mixture or pre-polymers of bisphenol A and novolac cyanate esters to form a cured crosslinked co-polymer for use in forming laminates having high heat resistance and good PCT heat resistance [0021]-[0023].
Tachibana et al. (2010/0032826) teaches a insulation layer including phenol resin and cyanate resins whereby the crosslinked copolymer is formed by heating whereby the bisphenyl A cyanate resin and a phenol novolac resin are utilized [0054]-[0056].  Tachibana et al. (2010/0032826) teaches using an inorganic filler as well [0064].
Therefore it would have been obvious for one skilled in the art at the time of the invention to have modified Mizuno et al. (9,357,642) laminate to substitute the copolymer crosslinked cyanate composition as evidenced by JP 2000-191776 or Tachibana et al. (2010/0032826) and using a inorganic filler in the composition as 
Regarding claim 1, JP 2000-191776 and Tachibana et al. (2010/0032826) teaches heating the insulation layer forming a crosslinked copolymer ([0021],[0023] and [0056] respectively).
Regarding claim 2, Chang et al. (8,658,719) teaches including a cure accelerator (col. 8, lines 36-44 and col. 9, lines 35-38).
Regarding claim 6, Chang et al. (8,658,719) teaches as a cure accelerator a catalytically active material which is not detailed to include phosphorus (col. 9, lines 35-38).
Regarding claim 7, Chang et al. (8,658,719) teaches one or more of alumina nitride, boron nitride and alumina as the inorganic filler (col. 7, line 63 – col. 8, line 35).
Regarding claim 8, the metal based circuit board can include a patterned metal foil (4) (Fig. 3).
Regarding claim 9, the claimed power module including the circuit board would be met by the formation of the printed wiring boards (col. 12, lines 4-8) and used in cellular communications (col. 1, lines 23-33).
Regarding claims 10-15, JP 2000-191776 teaches ratios within the claimed 11:1 to 1:3 of bisphenol-A to novolac resins (see examples).  
Regarding claim 16-17, JP 2000-191776 teaches bisphenol-A cyanate ester and a phenol novolac cyanate ester [0030]-[0031].

Regarding claim 20, Mizuno et al. (9,357,642) teaches using a solvent as well as solids content being 20-40% [0094].

Claims 3-5 and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mizuno et al. (9,357,642) in combination with Chang et al. (8,658,719) further in combination with JP 2000-191776 or Tachibana et al. (2010/0032826) further in combination with Miyake et al. (6,306,792).
Features detailed above concerning the teachings of Mizuno et al. (9,357,642) in combination with Chang et al. (8,658,719) further in combination with JP 2000-191776 or Tachibana et al. (2010/0032826).
Mizuno et al. (9,357,642) in combination with Chang et al. (8,658,719) further in combination with JP 2000-191776 or Tachibana et al. (2010/0032826) fail to teach the cure accelerator to be a borate complex, specifically a phosphorus containing one.
Miyake et al. (6,306,792) teaches a thermosetting resins including cyanates whereby a phosphonium borate catalyst is used for curing (abstract and col. 8, lines 17-30).
Therefore it would have been obvious for one skilled in the art at the time of the invention to have modified Mizuno et al. (9,357,642) in combination with Chang et al. (8,658,719) further in combination with JP 2000-191776 or Tachibana et al. (2010/0032826) thermosetting resin composition to include a phosphonium borate 
Regarding claims 3-5, Chang et al. (8,658,719) teaches one or more of alumina nitride, boron nitride and alumina as the inorganic filler (col. 7, line 63 – col. 8, line 35).
Regarding claim 18, Miyake et al. (6,306,792) teaches the claimed amount of cure accelerator (Tables 1-4).

Claims 1,2,6-17 and 19-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mizuno et al. (9,357,642) in combination with Chang et al. (8,658,719) further in combination with Okugawa et al. (2010/0038762).
Features detailed above concerning the teachings of Mizuno et al. (9,357,642) in combination with Chang et al. (8,658,719) are incorporated here.
Mizuno et al. (9,357,642) in combination with Chang et al. (8,658,719) fails to teach the combination of bisphenol cyanate and novolac cyanate and inorganic filler to form the crosslinked copolymer.
Okugawa et al. (2010/0038762) teaches a circuit board manufacturing with a cyanate based prepreg contain a resin composition after heating (abstract).   Okugawa et al. (2010/0038762) teaches cyanate resins obtained including prepolymers of novolac type resins and bisphenol type cyanate resins [0043] and combinations of these [0047] and including an inorganic filer [0049] and [0060]-[0063].

Regarding claim 1, Okugawa et al. (2010/0038762) teaches heating the insulation layer forming a crosslinked copolymer [0042],[0063],[0078].
Regarding claim 2, Chang et al. (8,658,719) teaches including a cure accelerator (col. 8, lines 36-44 and col. 9, lines 35-38).  Okugawa et al. (2010/0038762) teaches a cure accelerator [0070].
Regarding claim 6, Chang et al. (8,658,719) teaches as a cure accelerator a catalytically active material which is not detailed to include phosphorus (col. 9, lines 35-38). Okugawa et al. (2010/0038762) teaches a cure accelerator [0070] with some not having phosphorus.
Regarding claim 7, Chang et al. (8,658,719) teaches one or more of alumina nitride, boron nitride and alumina as the inorganic filler (col. 7, line 63 – col. 8, line 35).  Okugawa et al. (2010/0038762) teaches claimed filler [0050].
Regarding claim 8, the metal based circuit board can include a patterned metal foil (4) (Fig. 3).  Okugawa et al. (2010/0038762) teaches this [0079].

Regarding claims 10-15, Okugawa et al. (2010/0038762) is silent with respect to the claimed ratios, however, the Examiner takes the position that these would be a matter of design choice absent a showing of criticality thereof and hence would meet the claimed 11:1 to 1:3 of bisphenol-A to novolac resins.
Regarding claim 16-17, Okugawa et al. (2010/0038762) teaches bisphenol-A cyanate ester and a phenol novolac cyanate ester [0060]-[0061].
Regarding claim 19, Mizuno et al. (9,357,642) teaches 50-80% for the inorganic filler [0078].  Okugawa et al. (2010/0038762) teaches inorganic filler to be 20-80 percent [0054].
Regarding claim 20, Mizuno et al. (9,357,642) teaches using a solvent as well as solids content being 20-40% [0094].  Okugawa et al. (2010/0038762) teaches a solvent as well as about 40% solids content [0077]-[0078].

Claims 3-5 and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mizuno et al. (9,357,642) in combination with Chang et al. (8,658,719) further in combination with Okugawa et al. (2010/0038762) further in combination with Miyake et al. (6,306,792).
Features detailed above concerning the teachings of Mizuno et al. (9,357,642) in combination with Chang et al. (8,658,719) further in combination with Okugawa et al. (2010/0038762).

Miyake et al. (6,306,792) teaches a thermosetting resins including cyanates whereby a phosphonium borate catalyst is used for curing (abstract and col. 8, lines 17-30).
Therefore it would have been obvious for one skilled in the art at the time of the invention to have modified Mizuno et al. (9,357,642) in combination with Chang et al. (8,658,719) further in combination with Okugawa et al. (2010/0038762) thermosetting resin composition to include a phosphonium borate catalyst for curing the resin as evidenced by Miyake et al. (6,306,792) with the advantages associated with its use such as moisture resistance, curability and storage ability to name a few as detailed in Miyake et al. (6,306,792) (col. 2, lines 4-23).
Regarding claims 3-5, Chang et al. (8,658,719) teaches one or more of alumina nitride, boron nitride and alumina as the inorganic filler (col. 7, line 63 – col. 8, line 35).  Okugawa et al. (2010/0038762) teaches claimed filler [0050].
Regarding claim 18, Miyake et al. (6,306,792) teaches the claimed amount of cure accelerator (Tables 1-4).

Response to Arguments
Applicant's arguments filed 4/19/21 have been fully considered but they are not persuasive.

Applicant argued the crosslinking of bisphenyl A and novolac resin is done a different way than by thermal curing and this produces a different crosslinked copolymer, i.e. a 2-stage polymerization vs. a 1-stage polymerization.
The Examiner agrees in part.  While the crosslinking may be different, the claims only recite thermal curing and this is also done in the JP 2000-191776 and reference.  Hence, there is no distinguishing “process steps” between the prior art and the present invention (claims not commensurate in scope with arguments) and hence the limitations are met and the rejection is maintained.  Applicant also argued that the claimed densities of the crosslinked copolymer are different due to the process however no such density limitations are currently recited to capture this difference. 
Furthermore, Tachibana et al. (2010/0032826) teaches this claimed crosslinking being formed by heating [0056].
Okugawa et al. (2010/0038762) has also been applied to teach the combination of novolac cyanate and bisphenol cyanate resins in making prepregs.  

Applicant argued JP 2000-191776 teaches using additional resins such as epoxy in the copolymer and this is what leads to the recited high heat resistance.
The Examiner agrees in part.  The claims are not commensurate in scope with Applicant’s arguments as the claims recite a “composition containing” which is open to including other resins and hence meets the claimed limitations as additional resin 
Tachibana et al. (2010/0032826) teaches the advantages of heat resistance and rigidity [0056].
Okugawa et al. (2010/0038762) has also been applied to teach the combination of novolac cyanate and bisphenol cyanate resins in making prepregs and again the claims are not commensurate in scope with the arguments against not having other resins such as epoxy therein the composition.  Okugawa et al. (2010/0038762) teaches with or without epoxy resin.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN K TALBOT whose telephone number is (571)272-1428.  The examiner can normally be reached on Mon-Thurs 6:30-5PM - Fri OFF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy H Meeks can be reached on 571-272-1423.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/BRIAN K TALBOT/Primary Examiner, Art Unit 1715